DETAILED ACTION
Status of Claims: Claims 1-17 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 10-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onodera et al. (US 20150029979 A1).
Regarding claim 1, Onodera et al. disclose a method for use in a device, the method comprising: receiving a plurality of encoded bit streams, wherein each of the plurality of encoded bit streams is associated with one of a plurality of subcarrier users (paragraph [0073]; transmit data sequence is allocated to a single spatial stream for each of the users. U streams for multi-user MIMO transmission) (paragraph [0099]; symbol sequences of the spatial streams are coded bits) (paragraph [0085]; modulation symbol sequences of individual users are allocated to sub-carrier blocks of the respective users); and generating a multiplexed bit stream for transmission by interleaving the plurality of encoded bit streams and modulating the interleaved plurality of encoded bit streams such that a modulated symbol from the interleaved plurality of encoded bit streams includes at least one bit from an encoded bit stream associated with a first subcarrier user of the plurality of subcarrier users and at least one bit from an encoded bit stream associated with a second subcarrier user of the plurality of subcarrier users (paragraphs [0073] [0084]; In the multi-user MIMO transmission, a single transmit data sequence is allocated to a single spatial stream for each of the users, and U streams as a total are spatially multiplexed (bits from different U streams are interleaved/multiplexed) by the multi-user MIMO and transmitted. The modulation symbol sequences of the control information of the individual users are allocated to the spatial streams of the respective users. Thereafter, the modulation symbol sequences addressed to the users are allocated to the respective spatial streams of the users. The multi-user multiplexing is performed).
Regarding claim 2, Onodera et al. further suggest grouping, based on a number of a plurality of subcarrier users, the multiplexed bit stream into a plurality of interleaved bit substreams (paragraph [0055]; selects one group (number of apparatuses) from the plurality of created groups that are candidates of the combinations as the combinations of the radio receiving apparatuses 3 that are targets of the multi-user multiplexing transmission and transmits transmit data addressed to the plurality of radio receiving apparatuses that belong to the selected group by multi-user MIMO transmission in which simultaneous communication is performed by spatially multiplexing the users in the same frequency band or by OFDMA transmission in which simultaneous communication is performed by dividing all sub-carriers of OFDM into a plurality of groups or blocks).  
Regarding claim 4, Onodera et al. further suggest wherein the multiplexed bit stream is used for downlink multi-user-multiple input multiple output (MU-MIMO) transmissions (paragraph [0007]; radio receiving apparatuses that are destinations of data sequences spatially multiplexed in a multi-user MIMO signal that is transmitted from the radio transmitting apparatus).  
Regarding claim 5, Onodera et al. further suggest wherein the plurality of subcarrier users are a plurality of stations (STAs) (paragraph [0007] and fig. 1).
Regarding claim 6, Onodera et al. further suggest wherein the device is an access point (AP) (paragraph [0008]).
Regarding claim 7, Onodera et al. disclose a device comprising: at least one processor; and a transceiver, the at least one processor and the transceiver configured to: receive a plurality of encoded bit streams, wherein each of the plurality of encoded bit streams is associated with one of a plurality of subcarrier users (paragraph [0073]; transmit data sequence is allocated to a single spatial stream for each of the users. U streams for multi-user MIMO transmission) (paragraph [0099]; symbol sequences of the spatial streams are coded bits) (paragraph [0085]; modulation symbol sequences of individual users are allocated to sub-carrier blocks of the respective users); and generate a multiplexed bit stream for transmission by interleaving the plurality of encoded bit streams and modulating the interleaved plurality of encoded bit streams such that a modulated symbol from the interleaved plurality of encoded bit streams includes at least one bit from an encoded bit stream associated with a first subcarrier user of the plurality of subcarrier users and at least one bit from an encoded bit stream associated with a second subcarrier user of the plurality of subcarrier users (paragraphs [0073] [0084]; In the multi-user MIMO transmission, a single transmit data sequence is allocated to a single spatial stream for each of the users, and U streams as a total are spatially multiplexed (bits from different U streams are interleaved/multiplexed) by the multi-user MIMO and transmitted. The modulation symbol sequences of the control information of the individual users are allocated to the spatial streams of the respective users. Thereafter, the modulation symbol sequences addressed to the users are allocated to the respective spatial streams of the users. The multi-user multiplexing is performed).
Regarding claim 8, Onodera et al. further suggest grouping, based on a number of a plurality of subcarrier users, the multiplexed bit stream into a plurality of interleaved bit substreams (paragraph [0055]; selects one group (number of apparatuses) from the plurality of created groups that are candidates of the combinations as the combinations of the radio receiving apparatuses 3 that are targets of the multi-user multiplexing transmission and transmits transmit data addressed to the plurality of radio receiving apparatuses that belong to the selected group by multi-user MIMO transmission in which simultaneous communication is performed by spatially multiplexing the users in the same frequency band or by OFDMA transmission in which simultaneous communication is performed by dividing all sub-carriers of OFDM into a plurality of groups or blocks).  
Regarding claim 10, Onodera et al. further suggest wherein the multiplexed bit stream is used for downlink multi-user-multiple input multiple output (MU-MIMO) transmissions (paragraph [0007]; radio receiving apparatuses that are destinations of data sequences spatially multiplexed in a multi-user MIMO signal that is transmitted from the radio transmitting apparatus).  
Regarding claim 11, Onodera et al. further suggest wherein the plurality of subcarrier users are a plurality of stations (STAs) (paragraph [0007] and fig. 1).
Regarding claim 12, Onodera et al. further suggest wherein the device is an access point (AP) (paragraph [0008]).
Regarding claim 13, Onodera et al. disclose an access point (AP) comprising: at least one processor; and a transceiver, the at least one processor and the transceiver configured to: receive a plurality of encoded bit streams, wherein each of the plurality of encoded bit streams is associated with one of a plurality of subcarrier users (paragraph [0073]; transmit data sequence is allocated to a single spatial stream for each of the users. U streams for multi-user MIMO transmission) (paragraph [0099]; symbol sequences of the spatial streams are coded bits) (paragraph [0085]; modulation symbol sequences of individual users are allocated to sub-carrier blocks of the respective users); and generate a multiplexed bit stream for transmission by interleaving the plurality of encoded bit streams and modulating the interleaved plurality of encoded bit streams such that a modulated symbol from the interleaved plurality of encoded bit streams includes at least one bit from an encoded bit stream associated with a first subcarrier user of the plurality of subcarrier users and at least one bit from an encoded bit stream associated with a second subcarrier user of the plurality of subcarrier users (paragraphs [0073] [0084]; In the multi-user MIMO transmission, a single transmit data sequence is allocated to a single spatial stream for each of the users, and U streams as a total are spatially multiplexed (bits from different U streams are interleaved/multiplexed) by the multi-user MIMO and transmitted. The modulation symbol sequences of the control information of the individual users are allocated to the spatial streams of the respective users. Thereafter, the modulation symbol sequences addressed to the users are allocated to the respective spatial streams of the users. The multi-user multiplexing is performed).
Regarding claim 14, Onodera et al. further suggest grouping, based on a number of a plurality of subcarrier users, the multiplexed bit stream into a plurality of interleaved bit substreams (paragraph [0055]; selects one group (number of apparatuses) from the plurality of created groups that are candidates of the combinations as the combinations of the radio receiving apparatuses 3 that are targets of the multi-user multiplexing transmission and transmits transmit data addressed to the plurality of radio receiving apparatuses that belong to the selected group by multi-user MIMO transmission in which simultaneous communication is performed by spatially multiplexing the users in the same frequency band or by OFDMA transmission in which simultaneous communication is performed by dividing all sub-carriers of OFDM into a plurality of groups or blocks).  
Regarding claim 16, Onodera et al. further suggest wherein the multiplexed bit stream is used for downlink multi-user-multiple input multiple output (MU-MIMO) transmissions (paragraph [0007]; radio receiving apparatuses that are destinations of data sequences spatially multiplexed in a multi-user MIMO signal that is transmitted from the radio transmitting apparatus).  
Regarding claim 17, Onodera et al. further suggest wherein the plurality of subcarrier users are a plurality of stations (STAs) (paragraph [0007] and fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 20150029979 A1) in view of Aldana (US 20070025463 A1).
Regarding claim 3, Onodera et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers. However, Aldana from the same or similar field of endeavor suggests wherein adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers (paragraph [0057]; the bits in each of the data streams are spread over multiple symbols to produce a serial interleaved data stream containing the individual interleaved data streams. Interleaving the bits such that adjacent bits are mapped onto nonadjacent subcarriers (frequencies)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Onodera et al.’s method/system where adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers as suggested by Aldana. The motivation would have been to reduce bit error rate of the communication channel (paragraph [0012]).
Regarding claim 9, Onodera et al. disclose all the subject matter of the claimed invention as recited in claim 7 above without explicitly suggest wherein adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers. However, Aldana from the same or similar field of endeavor suggests wherein adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers (paragraph [0057]; the bits in each of the data streams are spread over multiple symbols to produce a serial interleaved data stream containing the individual interleaved data streams. Interleaving the bits such that adjacent bits are mapped onto nonadjacent subcarriers (frequencies)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Onodera et al.’s method/system where adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers as suggested by Aldana. The motivation would have been to reduce bit error rate of the communication channel (paragraph [0012]).
Regarding claim 15, Onodera et al. disclose all the subject matter of the claimed invention as recited in claim 13 above without explicitly suggest wherein adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers. However, Aldana from the same or similar field of endeavor suggests wherein adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers (paragraph [0057]; the bits in each of the data streams are spread over multiple symbols to produce a serial interleaved data stream containing the individual interleaved data streams. Interleaving the bits such that adjacent bits are mapped onto nonadjacent subcarriers (frequencies)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Onodera et al.’s method/system where adjacent bits in the multiplexed bit stream are mapped onto non-adjacent subcarriers as suggested by Aldana. The motivation would have been to reduce bit error rate of the communication channel (paragraph [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476